Citation Nr: 1118868	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-21 1728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable schedular rating for bilateral hearing loss from January 2006 through December 2008 and a rating in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.  

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:   Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to an increased rating for hearing loss and entitlement to service connection for pes planus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In February 2006, the RO provided VCAA notice to the Veteran regarding his claims for service connection for hearing loss and tinnitus.  The February 2006 notice letter advised the Veteran what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on his behalf.  An April 2006 letter provided explained how disability ratings and effective dates are determined.

The July 2006 rating decision granted service connection for tinnitus and bilateral hearing loss.  In November 2006, the Veteran submitted a notice of disagreement with the initial ratings assigned for tinnitus and bilateral hearing loss.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claims for higher initial ratings.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC).  Id.  The RO issued an SOC in June 2007 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim for an increased rating for tinnitus.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded VA examinations.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
B. Increased rating for tinnitus

The Veteran seeks an initial evaluation in excess of 10 percent for 
service-connected tinnitus.

Tinnitus is rated according to criteria set forth in Diagnostic Code 6260.  A 10 percent evaluation is assignable for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit). 

In Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Diagnostic Code 6260 provides that a maximum 10 percent evaluation is warranted for tinnitus.  According to Note 2 to Diagnostic Code 6260, a single evaluation is assigned for tinnitus, whether perceived in one ear, both ears or in the head.

Therefore, the claim for a higher rating for tinnitus, whether the Veteran seeks higher than 10 percent in one ear, or separate 10 percent ratings for each ear must be denied under Diagnostic Code 6260.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Extraschedular Consideration

Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not contended that his service-connected tinnitus causes marked interference with employment or requires frequent periods of hospitalization.  Nor are any findings present that are not reflected in the ratings assigned.  Accordingly, the Veteran's claims do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating for tinnitus is denied.


REMAND

The Veteran's last VA audiological examination was in December 2008.  In statements submitted since that examination, the Veteran has indicated that there is a possibility that his hearing disability has increased since the last examination.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, a January 2009 rating decision denied service connection for pes planus.  A written statement submitted by the Veteran in July 2009 noted that he was denied service connection for pes planus.  The Board construes the Veteran's statement regarding the denial of service connection for pes planus as a disagreement with January 2009 rating decision.  The RO has not yet issued a Statement of the Case regarding this issue.  38 C.F.R. § 19.26 (2010).  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  All necessary tests should be performed to determine the current level of severity of hearing loss in each ear.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  

2.  The RO should furnish the Veteran a Statement of the Case with respect to the issue of entitlement to service connection for pes planus.  The RO should return this issue to the Board only if the Veteran files a timely substantive appeal.

3.  Following the requested development, the claim should be readjudicated based upon all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


